Appeal by the defendant from a judgment of the Supreme Court, Queens County (LaTorella, J.), rendered October 5, 1995, convicting him of criminal sale of a controlled substance in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that the trial court erred in not considering reasonable alternatives to closure of the courtroom is unpreserved for appellate review (see, People v Martinez, 82 NY2d 436, 444; People v Suarez, 245 AD2d 320; People v Richards, 235 AD2d 557). In any event, the court was under no obligation to explore other alternatives to closure that were not raised by the defendant (see, People v Ramos, 90 NY2d 490, cert denied sub nom. Ayala v New York, 522 US 1002).
The defendant’s sentence was neither harsh nor excessive (see, People v Suitte, 90 AD2d 80).
The defendant’s remaining contentions, including those raised in his supplemental pro se brief, are without merit. Mangano, P. J., Rosenblatt, Ritter and Altman, JJ., concur.